Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to a continuation application filed on 04/14/2021, which is a continuation of an application filed on 03/17/2020, which is a continuation of an application filed on 04/09/2019, which is a continuation of an application filed on 12/12/2017, which is a continuation of an application filed on 06/16/2017, which is a continuation of an application filed on 04/28/2017, which is a continuation of an application filed on 08/23/2012 in which claims 21-40 of the instant application are pending and ready for examination as of the preliminary amendment filed on 04/14/2021.

Drawings

The Examiner contends that the drawings submitted on 04/14/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,006,149. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,006,149, either singularly or in combination, contain each and every element and/or render each and every element of claims 21-40 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,623,776. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,623,776, either singularly or in combination, contain each and every element and/or render each and every element of claims 21-40 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,298,955. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,298,955, either singularly or in combination, contain each and every element and/or render each and every element of claims 21-40 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 9,866,868. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,866,868, either singularly or in combination, contain each and every element and/or render each and every element of claims 21-40 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 9,866,867. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,866,867, either singularly or in combination, contain each and every element and/or render each and every element of claims 21-40 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Zhou (US 2013/0077696) discloses a method for coding a video sequence that includes encoding a portion of a picture in the video sequence in lossless coding mode, and signaling a lossless coding indicator in a compressed bit stream, wherein the lossless coding indicator corresponds to the portion of a picture and indicates whether or not the portion of the picture is losslessly coded (abstract). In FIG. 2, the split flag values for each sub-block are shown in the middle of the sub-block. Sub-blocks 202 and 206 include both lossy and losslessly coded coding blocks, so split flags with a value of 1 are transmitted to indicate that these sub-blocks are to be further divided. The sub-blocks resulting from this further partitioning are coding blocks, so no further splitting is needed and no split flags need to be transmitted for this lowest level partitioning. Sub-block 204 include only coding blocks that are lossy coded and sub-block 208 includes only coding blocks that are losslessly coded, so split flags with a value of 0 are transmitted to indicate that these sub-blocks are not to be further divided. A series of 1-bit coding flags for the leaf nodes of the quad-tree are also transmitted to indicate whether the leaf blocks are lossy or losslessly coded. For purposes of this example, a coding flag value of 1 indicates lossless coding and a coding flag value of 0 indicates lossy coding ([0039]).

Lan et al. (“Compress Compound Images in H.264/MPGE-4 AVC by Exploiting Spatial Correlation”) discloses a method comprising: under control of an encoder of a computing device configured with computer-executable instructions: dividing a video frame into multiple coding units (Page 947, right-hand column to Page 949, left-hand column: Section II and FIG. 3); determining that one or more criteria are satisfied related to a particular coding unit of the multiple coding units (Page 947, right-hand column to Page 949, left-hand column: Section II – intra-prediction compression without transform coding; Page 949, right-hand column to Page 950, right-hand column – RSQ mode using intra-prediction without transform coding based on whether GPCM/TC is larger than 1 (Equation 7); “if GPCM/TC is larger than 1, it indicates that nontransform coding is more efficient than transform coding…that indicates nontransform coding is more efficient than DCT transform coding on compressing text and graphics residual blocks. Thus, the residual scalar quantization method is developed to directly compress them”); performing intra-frame prediction on the particular coding unit to generate residual information (Page 949, right-hand column to Page 950, right-hand column – RSQ mode using intra-prediction without transform coding); and based at least in part on determining that the one or more criteria are satisfied, generating a bitstream at least partly from the residual information without transforming the residual information (Page 949, right-hand column to Page 950, right-hand column – RSQ mode using intra-prediction without transform coding based on whether GPCM/TC is larger than 1 (Equation 7); “if GPCM/TC is larger than 1, it indicates that nontransform coding is more efficient than transform coding…that indicates nontransform coding is more efficient than DCT transform coding on compressing text and graphics residual blocks. Thus, the residual scalar quantization method is developed to directly compress them”).

Karczewicz et al. (US 2012/0008683) discloses an apparatus for encoding video data that includes a video encoder configured to select an intra-prediction mode to use to encode a block of video data, determine whether the block includes a sub-block of a size for which multiple transforms are possible based on the size of the sub-block and the selected intra-prediction mode, when the block includes the sub-block of the size for which multiple transforms are possible based on the size of the sub-block and the selected intra-prediction mode, select one of the multiple possible transforms, transform the sub-block using the selected one of the multiple possible transforms, and provide an indication of the selected one of the multiple possible transforms for the size of the block (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 21, 28, and 35, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.

Examiner has interpreted the “if” clauses and the claimed features immediately following the “if” clauses in claims 21, 28, and 35 to have patentable weight. In other words, Examiner is giving patentable weight to the all claimed features immediately following the “if” statements such that the scope of claims 21, 28, and 35 positively includes the aforementioned claimed features.

Claims 21-40 would be allowable if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/
Primary Examiner, Art Unit 2482